Case 2:16-cv-06577-SRC-CLW Document 221 Filed 02/17/21 Page 1 of 3 PageID: 2602




 Timothy E. Corriston, Esq.
 CONNELL FOLEY LLP
 56 Livingston Avenue
 Roseland, NJ 07068
 (973) 535-0500
 Fax: (973) 535-9217
 Attorneys for Defendant/Third Party Plaintiff,
 Environmental Waste Management Associates, LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  BRG HARRISON LOFTS URBAN
  RENEWAL LLC,
                                           Civ. Act. No. 2:16-cv-06577
               Plaintiff,
                                                       Electronically Filed
  v.

  GENERAL ELECTRIC COMPANY,                     NOTICE OF MOTION FOR
  ENVIRONMENTAL WASTE                       RECONSIDERATION OF THE COURT’S
  MANAGEMENT ASSOCIATES, LLC and                FEBRUARY 5, 2021 ORDER
  ACCREDITED ENVIRONMENTAL
  TECHNOLOGIES, INC.                              (Returnable March 15, 2021)

               Defendants.

  ACCREDITED ENVIRONMENTAL
  TECHNOLOGIES, INC.,

               Third-Party Plaintiff,

  v.

  FIELD ENVIRONMENTAL
  INSTRUMENTS, INC. and
  ARIZONAINSTRUMENT LLC,

               Third-Party Defendants.

  ENVIRONMENTAL WASTE
  MANAGEMENT ASSOCIATES, LLC,

               Third-Party Plaintiff,
  v.
Case 2:16-cv-06577-SRC-CLW Document 221 Filed 02/17/21 Page 2 of 3 PageID: 2603




  LANGAN ENGINEERING AND
  ENVIRONMENTAL SERVICES, INC.;
  JOHN WOOD GROUP PLC as successor-
  in-interest to AMEC PLC,

              Third-Party Defendants.

  EVANSTON INSURANCE COMPANY,               Civil Action No: 2:17-CV-01584

              Plaintiff,

  v.

  ENVIRONMENTAL WASTE
  MANAGEMENT ASSOCIATES, LLC,
  ACCREDITED ENVIRONMENTAL
  TECHNOLOGIES, INC., and BRG
  HARRISON LOFTS URBAN RENEWAL

  LLC,

              Defendants.

  ACCREDITED
  ENVIRONMENTALTECHNOLOGIES,
  INC.,

              Third-Party Plaintiff,
  v.

  J.S. BRADDOCK AGENCY,

              Third-Party Defendant.

  J.S. BRADDOCK AGENCY,

              Fourth-Party Plaintiff,

  v.

  EDGEHILL SPECIAL RISK, INC.,

              Fourth-Party Defendant.
Case 2:16-cv-06577-SRC-CLW Document 221 Filed 02/17/21 Page 3 of 3 PageID: 2604




 TO:    All Counsel of Record

        PLEASE TAKE NOTICE that on March 15, 2021, at 10:00 a.m. or as soon thereafter

 as counsel may be heard, Connell Foley, LLP, attorneys for Defendant/ Third Party Plaintiff,

 Environmental Waste Management Associates, LLC, shall move before the United States District

 Court for the District of New Jersey, for an Order on its Motion for Reconsideration pursuant to

 Local Civil Rule 7.1(i) of the Court’s February 5, 2021 Opinion and Order granting the motion of

 defendants, Langan Environmental and Engineering Services, Inc. and John Wood Group PLC as

 successor in interest to AMEC PLC to dismiss the Third-Party Complaint.

        PLEASE TAKE FURTHER NOTICE that the undersigned requests that the proposed

 form of Order submitted herewith be entered by the Court.

        PLEASE TAKE FURTHER NOTICE that in support of this application, Connell Foley

 LLP will rely upon the accompanying Brief and Certification of Counsel with exhibits submitted

 herewith.

        PLEASE TAKE FURTHER NOTICE that unless any party objects to this application,

 Connell Foley LLP does not seek oral argument.

                                                     CONNELL FOLEY LLP


                                            BY:              /s/ Timothy E. Corriston
  Dated: February 17, 2021                                   TIMOTHY E. CORRISTON
                                                             Attorneys for Defendant/Third
                                                             Party Plaintiff, Environmental
                                                             Waste Management Associates,
                                                             LLC
